Citation Nr: 0031227	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
frontal headaches, pseudotumor cerebral, post-operative 
(claimed as fluid on the brain).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from June 1944 to July 1946.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  In a February 1961 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
neurological disability.  

2.  The evidence associated with the claims file subsequent 
to the February 1961 Board decision does not bear directly 
and substantially upon the specific matter under 
consideration, and by itself and in connection with evidence 
previously assembled, it is not so significant that it must 
be considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  A February 1961 Board decision denying the veteran's 
claim of entitlement to service connection for a neurological 
disability is final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 
(West 1991); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
frontal headaches, pseudotumor cerebral, post-operative 
(claimed as fluid on the brain surgery).  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim of 
entitlement to service connection for frontal headaches, 
pseudotumor cerebral, post-operative (claimed as fluid on the 
brain surgery), on the basis that he has submitted new and 
material evidence.  The veteran's initial claim of 
entitlement to service connection for a neurological 
disability was last considered and denied in a February 1961 
Board decision.  At that time, the veteran's service medical 
records did not document treatment for headaches.  However, 
based on the veteran's statements, as well as other lay 
statements associated with the claims file, the Board found 
that the veteran was treated in service for headaches.  
Despite this, the veteran's claim was denied, because there 
was no medical evidence of record linking the veteran's 
disability to any incident of service.  

When the Board denies a claim, the denial becomes final 
unless an exception to finality is applicable.  See 
38 U.S.C.A. §§ 7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 
(2000).  A final Board decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  

When a claim to reopen is presented, the VA must perform a 
three-step analysis, the first step of which is a 
determination of whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  Elkins v. West, 12 Vet. App. 209, 218-19 (1999) 
(en banc); reversed in part, vacated in part and remanded on 
other grounds sub nom.  Elkins v. Gober, No. 00-7023 (Fed. 
Cir. Oct. 13, 2000) (holding in part that the BVA, not the 
United States Court of Appeals for Veterans Claims, is the 
only proper tribunal to find the contested facts in veterans 
cases); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  Second, if the VA 
determines that the evidence is new and material, the VA must 
reopen the disallowed claim and determine "whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all of the evidence in support of the claim, 
generally presuming the credibility of that evidence."  
Elkins, 12 Vet. App. 218-19.  Third, if the claim is well 
grounded, the VA must comply with the duty to assist in the 
development of the claim under 38 U.S.C.A. § 5107(a), and 
then readjudicate the claim on the merits on the basis of all 
of the evidence of record.  Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the three-step analysis 
set forth in Elkins), overruled on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375, 1378 Fed. Cir. 2000); 
Elkins, supra.  The second and third steps become applicable 
only when each preceding step is satisfied.  Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 325 (1999).

Recently, a bill was passed which eliminated the need for a 
claimant to submit a well-grounded claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107).  This bill effectively altered the manner in which a 
new and material evidence claim is analyzed.  Pursuant to the 
bill, if the Board determines that new and material evidence 
has been submitted and reopens the claim, the Board need not 
determine whether the claim is well grounded.  Rather, it 
should proceed to the third step noted above and determine 
whether the duty to assist has been fulfilled, and if so, 
adjudicate the merits of the claim.   

In this case, the veteran filed a request to have his claim 
reopened in May 1998.  In July 1998, the veteran was notified 
that he would be scheduled for a VA examination.  
Additionally, the RO requested the veteran to submit an 
Authorization for Release of Information, VA Form 21-4142 so 
that treatment records could be obtained from private 
healthcare providers identified by the veteran.  Further, the 
RO advised the veteran of potential types of evidence that he 
could submit in support of his claim.  Thereafter, in August 
1998, the RO was advised that the veteran would be unable to 
attend the VA examination as he was scheduled to undergo 
bypass surgery on the date of the examination.  It appears 
from the record that the veteran was advised that he would be 
rescheduled for an examination due to this conflict.  In 
December 1998, in response to the RO's request for additional 
information regarding medical treatment and request for a 
completed VA Form 21-4142, the veteran submitted a statement 
in which he identified several treatment providers.  However, 
he did not provide complete information regarding treatment 
dates.  Additionally, he did not provide a signed VA Form 21-
4142, which would have allowed the RO to obtain treatment 
records identified by the veteran.  

The veteran has the burden of presenting new and material 
evidence to justify a reopening of his claim.  The veteran 
has not provided any evidence for review in connection with 
his request to reopen his claim, except for the December 1998 
statement identifying treatment providers.  This statement in 
and of itself does not bear directly and substantially upon 
the specific matter under consideration, and although it is 
neither cumulative nor redundant, by itself and in connection 
with evidence previously assembled, it is not so significant 
that it must be considered to decide fairly the merits of the 
claim.  As the record stands, there is no evidence of a 
medical nexus linking any current headache disability to the 
veteran's period of service.  Based on the foregoing, the 
Board concludes that no new and material evidence has been 
presented to reopen the previously denied claim of 
entitlement to service for frontal headaches, pseudotumor 
cerebral, post-operative (claimed as fluid on the brain 
surgery).  The benefit sought on appeal must therefore be 
denied.

In reaching this decision, the Board notes that while the RO 
scheduled the veteran for an examination and advised the 
veteran that he would be rescheduled for an examination, the 
RO had no obligation to do so.  At this stage of the 
veteran's claim, the VA has no duty to afford him an 
examination until he submits new and material evidence to 
reopen his claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(f)) ("Nothing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title.")  This evidence would include competent 
evidence to show that he has a current disability, and that 
the disability might be associated with active service.  

The Board is not aware of the existence of any additional 
evidence that might support the veteran's claim; thus, a duty 
to notify does not arise pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim and to explain why his current attempt to 
reopen the claim fails.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for frontal 
headaches, pseudotumor cerebral, post-operative (claimed as 
fluid on the brain surgery), service connection is denied. 



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 6 -


